Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 1 of 140 PageID #: 550




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

 Plaintiff,

 v.                                           C.A. No. 18-1436 (MN)

 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

 Defendants.                                    PUBLIC - REDACTED VERSION


                    DECLARATION OF ERIC M. MAJCHRZAK
                IN SUPPORT OF PLAINTIFF’S RESPONSIVE BRIEF



 Of Counsel:

 Adam R. Gahtan                            Kenneth L. Dorsney (#3726)
 Kevin X. McGann                           Morris James LLP
 Eric M. Majchrzak                         500 Delaware Avenue, Suite 1500
 Fenwick & West LLP                        Wilmington, DE 19801
 902 Broadway, Suite 14                    Telephone: 3.888.6800
 New York, NY 10010                        kdorsney@morrisjames.com
 Telephone: 212.430.8500
 Email:     agahtan@fenwick.com            Attorney for Plaintiff
 kmcgann@fenwick.com                       Quest Diagnostics Investments LLC
 emajchrzak@fenwick.com

 Melanie L. Mayer
 Elizabeth B. Hagan
 Fenwick & West LLP
 1191 Second Avenue, 10th Floor
 Seattle, WA 98101
 Telephone: 206.389.4510
 Email:     mmayer@fenwick.com
 ehagan@fenwick.com

 Dated: March 19, 2019




10831912/1
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 2 of 140 PageID #: 551




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                        Plaintiff,

                v.                                        C.A. No. 1:18-cv-01436 (MN)

 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

                        Defendants.


                         DECLARATION OF ERIC M. MAJCHRZAK
                     IN SUPPORT OF PLAINTIFF’S RESPONSIVE BRIEF

       I, Eric M. Majchrzak, declare:

       1.      I am an attorney in the law firm of Fenwick & West LLP and counsel for Plaintiff

Quest Diagnostics Investments LLC in the above-captioned matter. I am admitted to practice in

the State of New York. I submit this declaration in support of Plaintiff’s Responsive Brief in

Opposition to the Defendants’ Motion for Judgment on the Pleadings Under 35 U.S.C. § 101.

       2.      I have personal knowledge of the facts stated in this declaration and if called as a

witness could competently testify to their truth.

       3.      A true and correct copy of G.J. Marcus & R. Durnford, A simple enzyme-linked

immunosorbent assay for testosterone, 46(6) STEROIDS 975-86 (1985), is attached here as

Exhibit A. U.S. Patent No. 8,409,862 cites this document at column 1, line 67 through column

2, line 1 and incorporates this document by reference in its entirety at column 19, lines 8 through

13.




                                                    1
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 3 of 140 PageID #: 552




       4.      A true and correct copy of Bernice Yeung & Paul Vouros, Characterization of

vitamin D3 metabolites using continuous-flow fast atom bombardment tandem mass spectrometry

and high-performance liquid chromatography, 645(1) J. OF CHROMATOGRAPHY 115-23 (1993),

is attached here as Exhibit B. This document bears Bates Numbers QUESTMS-00001370

through QUESTMS-00001378, and was produced as part of the file history for U.S. Patent No.

7,979,868.

       5.      A true and correct copy of the File History of the ’868 patent, Response (Oct. 22,

2010), is attached here as Exhibit C. This document bears Bates Numbers QUESTMS-

00002058 through QUESTMS-00002084, and was produced as part of the file history for U.S.

Patent No. 7,979,868.

       6.      A true and correct copy of Anne-Marie Kissmeyer & Kim Sonne, Sensitive

analysis of 1α,25-dihydroxyvitamin D3 in biological fluids by liquid chromatography – tandem

mass spectrometry, 935 J. OF CHROMATOGRAPHY A 93-103 (2001), is attached here as Exhibit

D. This document bears Bates Numbers QUESTMS-00001280 through QUESTMS-00001290,

and was produced as part of the file history for U.S. Patent No. 7,979,868.

       7.      A true and correct copy of Cedric Shackleton, et al., Electrospray mass

spectrometry of testosterone esters: Potential for use in doping control, 6 STEROIDS 523-29

(1997), is attached here as Exhibit E. This document bears Bates Numbers QUESTMS-

00002724 through QUESTMS-00002730, and was produced as part of the file history for U.S.

Patent No. 8,409,862.

       8.      A true and correct copy of Defendants’ Responses and Objections to Quest

Diagnostics Investments LLC’s First Set of Interrogatories (Nos. 1-11), is attached here as

Exhibit F.



                                                2
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 4 of 140 PageID #: 553




       9.      A true and correct copy of the File History of the ’868 patent, Office Action (Dec.

17, 2010), is attached here as Exhibit G. This document bears Bates Numbers QUESTMS-

00002155 through QUESTMS-00002170, and was produced as part of the file history for U.S.

Patent No. 7,979,868.

       10.     A true and correct copy of the File History of the ’862 patent, Request for

Continued Examination (Mar. 28, 2012), is attached here as Exhibit H. This document bears

Bates Numbers QUESTMS-00002846 through QUESTMS-00002860, and was produced as part

of the file history for U.S. Patent No. 8,409,862.

       11.     A true and correct copy of the File History of the ’862 patent, Office Action (Aug.

15, 2012), is attached here as Exhibit I. This document bears Bates Numbers QUESTMS-

00002961 through QUESTMS-00002977, and was produced as part of the file history for U.S.

Patent No. 8,409,862.

       12.     A true and correct copy of Gary Glish & Richard Vachet, The Basics of Mass

Spectrometry in the Twenty First-Century, 2 NATURE REVIEWS DRUG DISCOVERY 140-150

(2003), is attached here as Exhibit J.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge.

       Executed this 19th day of March 2019 in New York, New York.


                                                     /s/ Eric M. Majchrzak
                                                     Eric M. Majchrzak




                                                 3
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 5 of 140 PageID #: 554




                       EXHIBIT A
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 6 of 140 PageID #: 555
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 7 of 140 PageID #: 556
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 8 of 140 PageID #: 557
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 9 of 140 PageID #: 558
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 10 of 140 PageID #: 559
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 11 of 140 PageID #: 560
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 12 of 140 PageID #: 561
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 13 of 140 PageID #: 562
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 14 of 140 PageID #: 563
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 15 of 140 PageID #: 564
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 16 of 140 PageID #: 565
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 17 of 140 PageID #: 566
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 18 of 140 PageID #: 567




                       EXHIBIT B
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 19 of 140 PageID #: 568
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 20 of 140 PageID #: 569
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 21 of 140 PageID #: 570
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 22 of 140 PageID #: 571
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 23 of 140 PageID #: 572
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 24 of 140 PageID #: 573
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 25 of 140 PageID #: 574
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 26 of 140 PageID #: 575
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 27 of 140 PageID #: 576
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 28 of 140 PageID #: 577




                       EXHIBIT C
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 29 of 140 PageID #: 578
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 30 of 140 PageID #: 579
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 31 of 140 PageID #: 580
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 32 of 140 PageID #: 581
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 33 of 140 PageID #: 582
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 34 of 140 PageID #: 583
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 35 of 140 PageID #: 584
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 36 of 140 PageID #: 585
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 37 of 140 PageID #: 586
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 38 of 140 PageID #: 587
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 39 of 140 PageID #: 588
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 40 of 140 PageID #: 589
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 41 of 140 PageID #: 590
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 42 of 140 PageID #: 591
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 43 of 140 PageID #: 592
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 44 of 140 PageID #: 593
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 45 of 140 PageID #: 594
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 46 of 140 PageID #: 595
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 47 of 140 PageID #: 596
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 48 of 140 PageID #: 597
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 49 of 140 PageID #: 598
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 50 of 140 PageID #: 599
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 51 of 140 PageID #: 600
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 52 of 140 PageID #: 601
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 53 of 140 PageID #: 602
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 54 of 140 PageID #: 603
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 55 of 140 PageID #: 604
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 56 of 140 PageID #: 605




                       EXHIBIT D
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 57 of 140 PageID #: 606
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 58 of 140 PageID #: 607
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 59 of 140 PageID #: 608
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 60 of 140 PageID #: 609
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 61 of 140 PageID #: 610
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 62 of 140 PageID #: 611
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 63 of 140 PageID #: 612
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 64 of 140 PageID #: 613
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 65 of 140 PageID #: 614
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 66 of 140 PageID #: 615
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 67 of 140 PageID #: 616
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 68 of 140 PageID #: 617




                       EXHIBIT E
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 69 of 140 PageID #: 618
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 70 of 140 PageID #: 619
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 71 of 140 PageID #: 620
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 72 of 140 PageID #: 621
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 73 of 140 PageID #: 622
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 74 of 140 PageID #: 623
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 75 of 140 PageID #: 624
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 76 of 140 PageID #: 625




                        EXHIBIT F
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 77 of 140 PageID #: 626




       EXHIBIT REDACTED
        IN ITS ENTIRETY
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 78 of 140 PageID #: 627




                       EXHIBIT G
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 79 of 140 PageID #: 628
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 80 of 140 PageID #: 629
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 81 of 140 PageID #: 630
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 82 of 140 PageID #: 631
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 83 of 140 PageID #: 632
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 84 of 140 PageID #: 633
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 85 of 140 PageID #: 634
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 86 of 140 PageID #: 635
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 87 of 140 PageID #: 636
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 88 of 140 PageID #: 637
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 89 of 140 PageID #: 638
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 90 of 140 PageID #: 639
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 91 of 140 PageID #: 640
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 92 of 140 PageID #: 641
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 93 of 140 PageID #: 642
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 94 of 140 PageID #: 643
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 95 of 140 PageID #: 644




                       EXHIBIT H
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 96 of 140 PageID #: 645
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 97 of 140 PageID #: 646
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 98 of 140 PageID #: 647
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 99 of 140 PageID #: 648
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 100 of 140 PageID #: 649
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 101 of 140 PageID #: 650
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 102 of 140 PageID #: 651
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 103 of 140 PageID #: 652
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 104 of 140 PageID #: 653
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 105 of 140 PageID #: 654
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 106 of 140 PageID #: 655
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 107 of 140 PageID #: 656
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 108 of 140 PageID #: 657
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 109 of 140 PageID #: 658
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 110 of 140 PageID #: 659
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 111 of 140 PageID #: 660




                         EXHIBIT I
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 112 of 140 PageID #: 661
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 113 of 140 PageID #: 662
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 114 of 140 PageID #: 663
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 115 of 140 PageID #: 664
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 116 of 140 PageID #: 665
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 117 of 140 PageID #: 666
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 118 of 140 PageID #: 667
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 119 of 140 PageID #: 668
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 120 of 140 PageID #: 669
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 121 of 140 PageID #: 670
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 122 of 140 PageID #: 671
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 123 of 140 PageID #: 672
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 124 of 140 PageID #: 673
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 125 of 140 PageID #: 674
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 126 of 140 PageID #: 675
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 127 of 140 PageID #: 676
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 128 of 140 PageID #: 677
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 129 of 140 PageID #: 678




                         EXHIBIT J
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 130 of 140 PageID #: 679


REVIEWS




                                THE BASICS OF MASS
                                SPECTROMETRY IN THE TWENTY-
                                FIRST CENTURY
                                Gary L. Glish* and Richard W. Vachet‡
                                Enormous advances in our understanding of the chemistry underlying life processes have
                                identified new targets for therapeutic agents. The discovery of effective therapeutics to address
                                these targets is often accomplished through parallel synthetic and screening efforts. In almost all
                                cases, what has enabled target identification and allowed parallel approaches to drug discovery
                                to be effective are the development of either new analytical tools or the improvement of currently
                                existing ones. Among these tools, mass spectrometry has evolved to become an irreplaceable
                                technique in the analysis of biologically related molecules. This article will guide researchers in
                                drug discovery through the basic principles of mass spectrometry.

                               By virtue of its sensitivity and speed, mass spectrometry    increasing interest in making mass spectrometers avail-
                               (MS) has played a key role in many phases of drug dis-       able for open-access operation will create numerous
                               covery. The identification of proteins, which are often      operators who are unaware of the fundamentals of MS.
                               drug targets and are present at low concentration levels     The goal of this review is to provide a guide for under-
                               in complicated mixtures, is significantly facilitated by     standing current MS technology. It is our hope that a
                               the sensitivity of MS. Also, high-throughput analysis of     more detailed understanding of the fundamentals of
                               drug libraries produced in a parallel format can be sim-     MS will allow users involved in drug discovery to take
                               plified by the speed of MS. Reaction monitoring and          full advantage of this powerful technique and avoid
                               optimization, assessment of library compound quality         misinterpretation of results. This review will provide
                               and structural analysis of library products are just some    very few examples of how MS is specifically applied to
                               of the ways in which MS is employed. Associated with         drug discovery efforts. Readers interested in such details
                               these applications is the added advantage that mass          are directed to other reviews that have been published
                               spectrometers can be automated, which further                in the past few years1–5.
                               increases throughput. The utility of MS in the drug dis-         The name ‘mass spectrometry’ is a misnomer of
                               covery process might, however, extend to other areas         sorts. The mass is not what is measured; instead, mass
                               too. In combination with separation techniques, MS           spectrometry determines the mass-to-charge (m/z)
*
 Department of Chemistry,      can play an important role in identifying and monitor-       ratio or a property related to m/z . A mass spectrum is a
University of North            ing biomarkers in physiological fluids, which is a useful    plot of ion abundance versus m/z, although in many
Carolina, Chapel Hill,         way of assessing drug efficacy and safety issues. In addi-   cases the x-axis is labelled ‘mass’ rather than m/z. The
North Carolina 3290, USA.
‡
 Department of Chemistry,      tion, MS might have some promise as a stand-alone            spectrum is presented in terms of Daltons (Da) per
University of Massachusetts,   assay for the rapid screening of drug–target binding,        unit charge. So for example, benzene (molecular mass
710 North Pleasant Street,     including both the strength and sites of interaction.        78 g/mol), when ionized, can form an ion of the intact
Amherst, Massachusetts             As a result of its utility in biochemical analyses, MS   molecule at m/z 78 (the number of places after the deci-
9336, USA. Correspondence
to G.L.G.
                               has become a standard tool of many laboratories. Of          mal that can be determined depends on the type of
e-mail: glish@unc.edu          course, as MS becomes a routinely used technique it          mass analyser and often just the integer mass is
doi: 10.1038/nrd1011           becomes more of a ‘black box’ technology. Also, the          reported). However, the molecular weight is the molar


140   | FEBRUARY 2003 | VOLUME 2                                                                                    www.nature.com/reviews/drugdisc
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 131 of 140 PageID #: 680


                                                                                                                                                REVIEWS


                                   mass of a compound and what is actually measured in a                  The past two decades, however, have seen the devel-
                                   mass spectrometer are individual ions, and the true                opment of new ionization techniques that now allow
                                   units of the measurement are kilograms per Coulomb.                almost any large, non-volatile and thermally labile com-
                                   As individual ions are measured, an important result               pound to be converted into a gas-phase ion. Although a
                                   that is often overlooked by those not familiar with MS is          number of ionization techniques have been developed
                                   the effect of isotopes. For example, chlorobenzene has a           over the years for the analysis of non-volatile and ther-
                                   molecular weight of 112.56; however, chlorobenzene                 mally labile compounds, two have emerged as the pri-
                                   does not form ions of m/z 112.56. The 112.56 molar                 mary methods of choice today: electrospray ionization
                                   mass is a result of the weighted average of the two                (ESI)6 and matrix-assisted laser desorption/ionization
                                   chlorine isotopes (35Cl, 75.4% and 37Cl, 24.6%). The               (MALDI)7. The efforts related to the development of
                                   individual ions that are measured in the mass spec-                these two techniques lead to a share of the 2002 Nobel
                                   trometer will have either a 35Cl or a 37Cl, and thus ions          Prize in Chemistry. In addition, ESI has led to a revival
                                   are detected at m/z 112.01 and 114.01. Also, approxi-              of the technique of atmospheric-pressure chemical ioni-
                                   mately one ion at m/z 114 will be detected for every               zation (APCI)8.
                                   three ions detected at m/z 112 (24.6/75.4).
                                       Basically, any information gathered from a mass                Electrospray ionization. Ions in ESI are generated at
                                   spectrometer comes from the analysis of gas-phase                  atmospheric pressure by passing a solution-based sample
                                   ions. There are three main components of a mass spec-              through a small capillary (internal diameter < 250 μm)
                                   trometer: an ionization source, a mass analyser and a              that is at a potential difference relative to a counter elec-
                                   detector (FIG. 1). The following discussion will provide           trode at voltages between +500 and +4,500 V. The actual
                                   an overview of the different ionization sources and mass           voltage required depends on both the inner diameter
                                   analysers that are most often used in the analysis of bio-         of the needle and the solvents that make up the solu-
                                   logically relevant samples. Although the raw data that             tion. Generally, capillaries with larger inner diameters
                                   mass spectrometers provide are m/z ratios and abun-                and solvents with higher boiling points require higher
                                   dances of the components in a sample, the information              voltages (BOX 1).
                                   that can be gathered from MS is not just limited to mol-               Regardless of the dimensions of the ESI set up, electro-
                                   ecular weight and sample amount. Mass analysers can                static spraying of a sample solution initially generates an
                                   also be used in certain ways to gather structural infor-           aerosol of charged droplets. Sometimes a concentric
                                   mation, such as the connectivity of atoms in a molecule.           flow of gas, such as N2, is used to facilitate this nebuliza-
                                   Structural analysis combined with its inherent sensitiv-           tion process. The charged droplets consist of both solvent
                                   ity and speed is where MS realizes much of its power.              and analyte molecules with a net positive or negative
                                                                                                      charge, depending on the polarity of the applied voltage.
                                   Ionization                                                         Eventually, ions become free of the solvent that sur-
                                   As ions are actually analysed in the vacuum of the mass            rounds them, and these ions make their way into the
                                   spectrometer, arguably the most important reaction in              mass analyser of the spectrometer.
ANALYTE
                                   MS is the one that converts ANALYTES of interest into gas-             PROTONATION/ DEPROTONATION is the main source of

The substance being analyzed.      phase ions. Historically, the most commonly used ioni-             charging for biologically relevant ions in ESI. In fact,
                                   zation processes (for example, electron ionization)                ions of proteins, peptides, oligonucleotides and other
PROTONATION                        occur in two discrete steps: the sample is first volatilized       molecules with acid/base functionality are often
The addition of one or more
                                   and then it is ionized. This approach to ionization limits         found with several sites of protonation or deprotona-
protons to a compound so that
the net charge of the compound     the types of analytes that can be analysed intact to rela-         tion. FIGURE 2a is an example of the positive ESI mass
is positive.                       tively low-molecular-weight compounds that are                     spectrum of cytochrome c. Although at first glance the
                                   thermally stable. As most compounds of biological                  multiple charging might seem to make information
DEPROTONATION                                                                                         about molecular weight more difficult to determine,
                                   interest have relatively high molecular weights and their
The removal of one or more
protons from a compound so
                                   high polarities severely limit their volatility, such an           in actuality each peak in this spectrum represents a
that the net charge of the         approach to ionization restricted the applicability of MS          separate mass measurement that can ultimately
compound is negative.              to biological studies for many years.                              increase the precision of the measurement (BOX 2).
                                                                                                      Multiple charging also enables mass spectrometers
                                                                                                      with limited m/z ranges to analyse higher-molecular-
 Ion sources                             Analysers                                   Detector         weight molecules. For example, cytochrome c has a
  ESI, APCI,                      Time-of-flight                                Electron multiplier
                                                                                                      molecular weight of 12,360 Da, but the addition of
  MALDI                           Quadrupole ion trap                                                 between 10 and 20 protons brings the m/z ratio of the
                                  Quadrupole                                                          protein below 2,000, which is within the working
                                  FT-ICR*
                                  Sector (double-focusing)                                            range of most mass analysers.
                                                                                                          ESI has some very impressive attributes that allow it to
                                                                                                      be used for a wide variety of biological problems. There
                                                                                    Computer          seems to be no inherent limit to the size of molecules that
Figure 1 | Basic components of a typical mass spectrometer used in drug discovery.
                                                                                                      can be ionized, as observed by the ionization of Coliphage
*FT-ICR does not use an electron multiplier. APCI, atmospheric-pressure chemical ionization;          T4 DNA, which has a nominal molecular weight around
ESI, electrospray ionization; MALDI, matrix-assisted laser desorption/ionization; FT-ICR, Fourier-    1.1 x 108 Da9,10. In addition, ESI is a very ‘soft’ technique
transform ion-cyclotron resonance.                                                                    that allows non-covalent biomacromolecular complexes


NATURE REVIEWS | DRUG DISCOVERY                                                                                              VOLUME 2 | FEBRUARY 2003 | 1 4 1
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 132 of 140 PageID #: 681


REVIEWS


                                                                                               Atmospheric-pressure chemical ionization. Most mass
 Box 1 | Micro-electrospray/nanospray
                                                                                               spectrometers that are sold with ESI sources also have
 Although the size criteria necessary for a method to be described as either micro-            optional APCI sources. Although there are some simi-
 electrospray or nanospray are somewhat ambiguous, some dimensions are typical for             larities between ESI and APCI, they are very much com-
 these techniques. Capillary inner diameters (i.d.) and solvent flow rates seem to be useful   plementary ionization techniques15. The ionization
 criteria for establishing a particular ESI setup as either micro-electrospray or nanospray.   process in APCI occurs at atmospheric pressure
 Typical nanospray devices use fused silica or glass capillaries with orifice i.d. < 10 μm     through ion/molecule reactions. Ionization is initiated
 from which solution normally flows at rates < 100 nL/min. Micro-electrospray devices          by a corona discharge from a very fine needle. Typically
 use larger capillaries (10 μm < i.d. < 100 μm) with slightly higher flow rates (100 nL/min    –1 kV up to 5 kV is applied to the needle to generate a
 < flow rate < 500 nL/min). ESI devices with larger needle dimensions and higher flow          corona discharge current of 2–5 μA. Electrons from this
 rates are typically referred to as ‘conventional’ electrospray.                               corona discharge ionize reagent molecules such as N2,
                                                                                               O2, H2O and solvent molecules that are present around
                                                                                               the needle. A complex series of reactions can ultimately
                                to be ionized intact11, which expands the utility of MS        lead to efficient analyte ionization when the analytes are
                                to the study of protein–protein complexes, double-             transported into the discharge region. Liquids are intro-
                                stranded DNA, protein–drug complexes, DNA–drug                 duced through a capillary like that used for ESI.
                                complexes and generally any multimolecular com-                However, instead of applying a voltage to nebulize the
                                plexes. In the ultimate experiment to demonstrate the          sample, a nebulizing gas (N2) and heat (100–500 oC) are
                                gentle nature of ESI, it has been shown that after ioni-       used. Both positive and negative ions are formed in the
                                zation, mass analysis and collection, the tobacco              discharge, and analyte charging is typically due to either
                                mosaic virus retains not only its rod-like structure but       protonation, which generates positive ions, or deproto-
                                also its viability12. Perhaps the most practically useful      nation, which gives negative ions.
                                attribute of ESI is its ability to couple MS and liquid-           APCI has several notable attributes. First, APCI can
                                separation techniques. Now the separation power                be readily coupled with liquid separation techniques in
                                of techniques such as HPLC and capillary elec-                 a manner similar to ESI. In contrast to ESI, however,
                                trophoresis can be joined with the positive attributes         APCI has the advantage of being less susceptible to
                                of MS, so that compounds in complicated biological             matrix interferences from salts. APCI also has the
                                matrices can be thoroughly and rapidly investigated            advantage over ESI that weakly polar analytes not exist-
                                with high sensitivity.                                         ing as preformed ions in solution can be readily ionized,
                                    Despite the power of ESI, it does have two notable         which is what makes APCI and ESI complementary.
                                shortcomings. First, the flowing nature of ESI means           The reduced matrix susceptibility and ability to ionize
                                that a sample is constantly being consumed. Unfor-             weakly polar analytes often makes APCI suitable for
                                tunately, however, no mass spectrometer constantly             monitoring drug and metabolite concentrations in
                                analyses ions, which means that some of the sample is          samples from animals and humans. The very high sen-
                                wasted. This shortcoming is being addressed by using           sitivity of APCI further enhances the applicability of
                                mass analysers that have an inherently higher duty cycle       this technique in drug analysis.
                                and by developing pulsed ESI sources13,14. The second              Despite its clear utility, though, APCI does have
                                shortcoming of ESI is its susceptibility to ion suppres-       some drawbacks. Labile compounds can be thermally
                                sion effects. When solutions contain high salt concen-         decomposed in the heated nebulization. Additionally,
                                trations (that is, > ~1 mM), analyte ion formation is          the high sensitivity of APCI places high demands on
                                usually hindered, which means most biological samples          solvent purity. Ionization in APCI is thermodynamically
                                need to be desalted before analysis. In addition, when         controlled, and some compounds can completely sup-
                                complex mixtures of compounds are present, the                 press analyte ion formation. For example, very basic
                                higher-concentration analytes can suppress ion forma-          additives, such as amines, which are sometimes added
                                tion by lower-concentration analytes.                          to improve the chromatographic behavior of a sample,
                                                                                               can divert the proton-transfer reactions that lead to ana-
                                                                                               lyte protonation. As a result, care has to be taken when
 Box 2 | Calculating mass from an ESI spectrum                                                 mixing additives to a sample. Finally, APCI often has
                                                                                               difficulty analysing complex mixtures, for similar rea-
 Calculating the mass of a protein from an ESI mass spectrum with multiple charge states       sons. The most stable products after ionization (for
 (for example, FIG. 2A) can be done in the following manner:                                   example, the analytes with the highest basicity) will usu-
 • (m/z)1 and (m/z)2 are the measured m/z ratios of two adjacent peaks with (m/z)2 > (m/z)1    ally be observed to the exclusion of less stable products
 • Assume ion charging is due to H+, so that each extra proton adds one extra mass unit.       (that is, the analytes with the lowest basicity).
   Therefore (m+ z1)/z1 = (m/z)1 and (m + z2)/zz = (m/z)2, where m is the mass of the
   protein and z is the number of charges                                                      Matrix-assisted laser desorption/ionization. Unlike ESI,
 • Assume: z1 = z2 + 1 (adjacent charge states should differ by only one H+). Therefore        in which analyte ions are produced continuously, ions in
   [m + (z2 + 1)]/(z2 + 1) = (m/z)1 and (m + z2)/z2 = (m/z)2                                   matrix-assisted laser desorption/ionization (MALDI) are
 • Now, there are two equations and two unknowns, and the mass of the protein (m) can          produced by pulsed-laser irradiation of a sample. The
   be calculated. This same process can be repeated for each pair of adjacent peaks, and all   sample is co-crystallized with a solid matrix that can
   the determined values of m can be averaged for better mass measurement precision.           absorb the wavelength of light emitted by the laser.
                                                                                               Usually the sample and matrix are mixed on a probe that


142   | FEBRUARY 2003 | VOLUME 2                                                                                       www.nature.com/reviews/drugdisc
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 133 of 140 PageID #: 682


                                                                                                                                                                  REVIEWS


                                 a           500                                                                b           500


                                                              17+                                                                                          12,359.95
                                             400           18+                                                              400


                                                         19+
                                             300                16+                                                         300




                                 Intensity




                                                                                                                Intensity
                                             200     20+                                                                    200
                                                                     15+
                                                                          14+
                                             100                                                                            100
                                                   21+                          13+
                                                                                      12+
                                                                                            11+   10+   9+
                                               0                                                                              0
                                                    600             800          1,000        1,200     1,400                 8,000   9,000 10,000 11,000 12,000 13,000 14,000 15,000
                                                                                  m/z                                                                   m/z
                                 Figure 2 | A comparison of the mass spectra for cytochrome c generated using electrospray ionization and matrix-
                                 assisted laser desorption/ionization. a | Electrospray ionization (ESI) mass spectrum of cytochrome c: multiple peaks are
                                 observed due to the different charge states that arise from varying degrees of protonation. b | Matrix-assisted laser desoprtion/
                                 ionization (MALDI) mass spectrum of cytochrome c: only a single peak is observed for the analyte because ionization in MALDI
                                 generally occurs by the addition of a single proton. Note the different mass-to-charge (m/z) scales.



                                 is inserted into the vacuum system, and after irradiation                      for enabling the analyses of low-molecular-weight
                                 the gas-phase ions that are formed are directed toward                         compounds. In particular, the desorption/ionization
                                 the mass analyser7,16. Recently, however, it has been                          on silicon (DIOS) technique provides similar results
                                 demonstrated that this same process can be carried out                         to MALDI without the chemical background at low
                                 at atmospheric pressure17,18, and the generated ions are                       m/z ratios21,22.
                                 then transferred into the vacuum system for mass analy-
                                 sis in a manner similar to ESI-derived ions. The forma-                        Mass analysers
                                 tion of singly-protonated analytes in MALDI is typical,                        The different types of mass analyser measure ions in dif-
                                 but the mechanism by which ions are formed is not fully                        ferent ways. In most analytical measurements, two of
                                 clear. MALDI has several favourable attributes. First, due                     the predominant figures of merit are accuracy and
                                 to the pulsed nature of most lasers, ions are formed in                        precision. It is important to note that an accurate
                                 discrete events. If mass analysis is then synchronized                         measurement does not necessarily require a precise
                                 with ion formation, very little sample is wasted.                              measurement and vice versa. In MS, the precision of
                                 Therefore, MALDI can achieve very high levels of sensi-                        the measurement is related to the resolution (that is,
                                 tivity, often providing data from sub-femtomole (< 1 x                         the ability to resolve two adjacent peaks). In general,
                                 10-15 moles) amounts of sampling loading. A second                             resolution is defined as m/Δm, where m is the integer
                                 advantage of MALDI lies in the fact that singly charged                        mass of the peaks being resolved and Δm is the mass
                                 analytes are usually generated. When coupled with                              difference between the two peaks
                                 certain mass analysers (for example, time-of-flight),                              There are five principal types of mass analyser in use
                                 MALDI can be used to rapidly provide molecular                                 today. These analysers can be divided into two groups:
                                 weight information for one or more analytes (FIG. 2b).                         beam analysers and trapping analysers. In beam analy-
                                 High throughput can then be readily accomplished by                            sers, the ions leave the ion source in a beam and pass
                                 using sample plates that are loaded with ~100 different                        through the analyzing field to the detector (FIG. 3). In
                                 samples. A final practical advantage of MALDI is its                           trapping analysers, the ions are trapped in the analyzing
                                 relatively high tolerance to salts and buffers. Unlike ESI,                    field, after being formed in the analyser itself or being
                                 ions can be formed by MALDI from samples that con-                             injected from an external ion source (FIG. 4).
                                 tain physiological levels of salts. In fact, MALDI has
                                 been used recently to ionize proteins directly from cell                       Time-of-flight. Conceptually, the simplest mass
                                 lysates and whole cells19,20.                                                  analyser is probably the time-of-flight (TOF) mass
                                     Although MALDI has significant advantages, it also                         spectrometer23. A TOF spectrometer separates ions
                                 has some drawbacks. Even though the pulsed nature of                           based on their velocity and can, essentially, be thought
                                 the technique is one source of MALDI’s inherent sensi-                         of as a race from a starting point to the detector.
                                 tivity, it is also a source of difficulty when coupling to                     Theoretically, the ions are all formed at the same time
                                 some mass analysers. Consequently, only certain mass                           and place in the ion source and then accelerated
                                 spectrometers are easily coupled with MALDI. Also, the                         through a fixed potential (for example, 1–20 kV) into
KINETIC ENERGY                   presence of a matrix, which facilitates ionization, causes a                   the TOF drift tube. As all the ions with same charge
The energy associated with a     large degree of chemical noise to be observed at m/z                           obtain the same KINETIC ENERGY after acceleration, the
substance because of its
translational motion; equal to
                                 ratios below 500 Da. As a result, samples with low molec-                      lower m/z ions achieve higher velocities than the higher
one-half its mass times the      ular weights are usually difficult to analyse by MALDI.                        m/z ions. In fact, ion velocities are inversely related to
square of its velocity.          Recent variations of MALDI, however, seem promising                            the square root of m/z. After the ions are accelerated,


NATURE REVIEWS | DRUG DISCOVERY                                                                                                                VOLUME 2 | FEBRUARY 2003 | 1 4 3
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 134 of 140 PageID #: 683


REVIEWS


                                                                                                        techniques such as MALDI, led to a renaissance in
                                                                                                        TOF in the 1990s. TOF now offers mass resolution in
                                                                                                        the thousands and mass accuracies in the tens of parts
                                                                                                        per million (ppm).
                                                                                                            The above description of TOF is generally termed
                                                                                                        linear TOF. The best performance is obtained on more
                                                                                                        sophisticated TOF instruments that include a reflec-
                                                                                                        tron24. In a reflectron TOF, after travelling through one
                                                                                                        flight distance, the ions enter an electrostatic mirror (that
                                                                                                        is, a reflectron) that turns the ions around and sends
                                                                                                        them down a second flight distance to the detector. The
                                                                                                        function of the reflectron is to compensate for small dif-
                                                                                                        ferences in the velocities of ions with the same m/z.
                                                                                                        These differences in velocity are caused by a number of
                                                                                                        different factors, but are inherent in the experiment.
                                                                                                        Therefore, the reflectron increases the resolution of TOF
                                                                                                        spectrometry. The mass accuracy has been increased by
                                                                                                        the faster electronics available today, where nanosecond
                                                                                                        time resolution is now routine.
                                                                                                            Another characteristic of TOF spectrometry that has
                                                                                                        lead to its resurgence as a mass-analysis method is that
                                                                                                        the mass range is theoretically unlimited. Ions that have
                                                                                                        m/z ratios of up to several hundred thousand can be
                                                                                                        analysed, which is significantly above the range of the
                                                                                                        other common mass analysers. The combination of
                                                                                                        high m/z range and compatibility with pulsed-ioniza-
                                                                                                        tion methods has made TOF the most commonly used
                                                                                                        analyser for MALDI experiments.

                                                                                                        Sectors. From the 1950s through the 1980s, instruments
                                                                                                        with sector analysers were one of the predominant types
                                                                                                        of mass spectrometer. All sector instruments include a
                                                                                                        magnetic sector and some also have an electric sector.
                                                                                                        Ions accelerated from the ionization source are curved by
                                                                                                        the magnetic field and adopt a constant radius around
Figure 3 | Pictorial diagrams of the common beam mass analysers viewed from above.                      the centre of field. For a fixed magnetic field strength and
a | Mass analysis in time-of-flight (TOF) spectrometry is achieved because ions of different mass-
to-charge (m/z) values have different velocities and therefore reach the detector at different times.
                                                                                                        a fixed accelerating potential — typically 2–10 kV — only
b | A double-focusing analyser provides direction focusing through both the electric and magnetic       ions with a certain momentum-to-charge ratio will pass
sectors. Ions with the same kinetic energy-to-charge ratio follow a common path through an              through slits placed before and after the magnetic field.
electric sector, and ions can then be dispersed according to their momentum-to-charge ratio in a        The magnetic sector actually disperses ions on the basis
magnetic sector. Overall analysis according to m/z is achieved. c | In a quadrupole mass analyser       of their momentum (analogously to a prism diffracting
(top rod not shown), the correct magnitude of the radio frequency and direct current voltages           light according to wavelength) at the same time as focus-
applied to the rods allows ions of a single m/z to maintain stable trajectories from the ion source
                                                                                                        ing ions that have the same momentum but diverging
to the detector, whereas ions with different m/z values are unable to maintain stable trajectories.
                                                                                                        angles as they pass through the slit. This process is called
                                                                                                        direction focusing.
                                                                                                            A mass spectrum can be obtained by scanning the
                                   they travel through a fixed distance, typically 0.5–2.0              magnetic field strength so that ions of different m/z can
                                   metres, before striking the detector. Thus, by measuring             travel through both slits, with resolutions of a few hun-
                                   the time it takes to reach the detector after the ion is             dred typically obtained. The resolution is primarily
                                   formed, the m/z of the ion can be determined.                        limited by the differences in ion velocity, which is simi-
                                      TOF was a popular method in the early days of                     lar to what limits resolution in linear TOF analysers. To
                                   MS. However, as TOF requires a pulse of ions (that is,               improve performance, most sector mass spectrometers
                                   a well-defined start time) it was not readily compati-               include an electric sector before or after the magnetic
                                   ble with the ionization methods available then.                      sector. An electric sector disperses ions on the basis of
                                   Additionally, fast electronics that would allow the                  their kinetic-energy-to-charge ratio. As all ions have the
                                   detection of all the ions in a single pulse were not                 same nominal kinetic energy, they all have the same
                                   available. As such, from the 1960s through the 1980s,                path through the electric sector and no mass analysis
                                   TOF was rarely used for routine MS experiments to                    can be done with the electric sector, although the same
                                   identify organic and biological compounds. The                       type of direction focusing as with a magnetic sectors
                                   advances in electronics and computers, however,                      does occur. However, as a result of the small differences
                                   along with the development of new pulsed-ionization                  in ion velocities as ions enter the electric sector, small


144   | FEBRUARY 2003 | VOLUME 2                                                                                                  www.nature.com/reviews/drugdisc
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 135 of 140 PageID #: 684


                                                                                                                                                        REVIEWS


                                a                             Quadrupole                                b              FT-ICR
                                                              ion trap                                                 (magnetic field           )
                                                                                       Ring
                                                                                       electrode


                                                                                                                                                                  Differential
                                                                                                        Ion                                                       amplifier
                                Ion                                                                     source
                                source
                                                                                       Detector




                                      Endcap                                           Endcap
                                    electrode                                          electrode



                                                            10–25 cm                                                                     2–5 cm

                                Figure 4 | Pictorial diagrams of the common trapping mass analysers. a | Ions in a quadrupole ion trap maintain stable
                                trajectories inside the device as a result of the application of a radio frequency voltage to the ring electrode. Mass analysis is achieved
                                by making ion trajectories unstable in a mass-selective manner. b | Ions in an Fourier-transform ion-cyclotron resonance (FT-ICR)
                                oscillate around the magnetic field at frequencies that are related to their mass-to-charge (m/z) scales. As the ions oscillate near the
                                top and bottom metal plates of the cubic trapping cell, they induce an alternating current that can be measured and then related to
                                their m/z. Note that whereas the FT-ICR cell is small, it is in a high magnetic field (typically a super-conducting magnet), so the actual
                                instrument size is large.



                                dispersions of the ions do take place. By careful design of              their ease of automation. Quadrupoles also use much
                                a two-sector instrument, the kinetic energy dispersion                   lower voltages to accelerate the ions from the source to the
                                in an electric sector can be corrected (reversed) by the                 analyser (2–50 V versus kV) and are physically much
                                momentum dispersion in a magnetic sector. The two                        smaller than sector analysers or most TOF instruments.
                                sectors combined therefore provide velocity focusing,                        Mass separation in a quadrupole is a result of ion
                                which means that ions of the same m/z, but which differ                  motion in a dynamic (radio frequency or rf) electric field
                                in velocity by a small amount, can be focused to the                     and is dependent directly on the m/z of the ion. Whereas
                                same point. At the same time, both sectors continue to                   the kinetic energy of the ion is a crucial parameter in sec-
                                provide direction focusing, so the end result is ‘double                 tor and TOF instruments, it is not in quadrupole instru-
                                focusing’, which means that ions with both direction                     ments. Mass analysis is a function of rf voltages and
                                and velocity differences can be focused to the same                      direct current (DC) voltages applied to four rods, which
                                point. Using double-focusing instruments, mass resolu-                   are typically cylindrical in geometry. As a result of the
                                tions in the tens of thousands can readily be obtained,                  time-varying nature of the rf voltage, the equations of
                                and with the best instruments, resolutions > 100,000 are                 motion are second-order differential equations, as
                                feasible. Mass accuracies in the low ppm range are                       opposed to the more simple equations for sector and
                                obtainable with sector instruments (BOX 3).                              TOF instruments. However, a graphical representation
                                                                                                         termed the Mathieu stability diagram, which is based on
                                Quadrupole. Over the years, the quadrupole has probably                  general solutions to these second-order differential equa-
                                been the most widely used mass analyser, and was typi-                   tions, provides a straightforward way to understand
                                cally the choice for gas chromatography MS (GC/MS)                       which ions pass through the quadrupole to the detector
                                and liquid chromatography MS (LC/MS) instruments in                      and which ions do not. The stability diagram is a plot of
                                the 1970s, 1980s and 1990s. This popularity was mainly a                 a parameter, q, related to rf voltage versus a parameter, a,
                                result of the relatively low cost of these instruments and               related to dc voltage. Other variables in determining
                                                                                                         these Mathieu parameters a and q are the physical size of
                                                                                                         the quadrupole, the frequency of the rf voltage and the
 Box 3 | Mass resolution or mass accuracy?                                                               m/z of the ions of interest. The size of the quadrupole
                                                                                                         and the rf frequency are usually kept constant, so that
 Mass resolution is a term often used inappropriately. Many journals still incorrectly
 require ‘high resolution mass spectrometry’ data to support identification of newly
                                                                                                         ions of different m/z can be sequentially allowed to reach
 synthesized compounds. Resolution, however, refers to the precision of the                              the detector by increasing the magnitude of the rf and dc
 measurement, whereas identity is established by the accuracy of the measurement, that                   voltages. Usually this is done while keeping the ratio of
 is, how close the measured mass is to the true (or theoretical) mass. A more accurate                   the rf and DC voltages constant.
 measurement allows determination of the mass of the ion to more places beyond the                           Depending on the physical parameters of the quadru-
 decimal point. So, mass accuracy, typically reported as parts per million (ppm), is the                 pole, the upper m/z limit can vary from 300 to 4000; the
 most important parameter in establishing compound identity. Mass resolution is only                     mass accuracy is generally in the hundreds of ppm. The
 important if there are two ions of very similar mass. If these ions are not resolved, then              mass resolution is a function of the ratio of the rf and dc
 some weighted average of their masses will be determined, which will be incorrect. For                  voltages and is often varied such that unit resolution is
 pure compounds, this should rarely be an issue.                                                         obtained over the whole mass range. This means that at


NATURE REVIEWS | DRUG DISCOVERY                                                                                                    VOLUME 2 | FEBRUARY 2003 | 1 4 5
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 136 of 140 PageID #: 685


REVIEWS


                                 m/z 200, the resolution is 200 (that is, m/z 200 is resolved     field, ions oscillate around the magnetic field with a
                                 from m/z 201) and at m/z 1000 the resolution is 1000             cyclotron frequency that is inversely related to the m/z.
                                 (that is, m/z 1000 is resolved from m/z 1001). As in most        In a very simplified view of FT-ICR, the cyclotron fre-
                                 instruments, the sensitivity decreases as the resolution         quencies of the ions trapped in the FT-ICR are mea-
                                 increases, so there can be a substantial drop off in sensitiv-   sured and then converted into m/z. State-of-the-art
                                 ity when analyzing ions with higher m/z values. Although         electronic equipment is capable of measuring frequen-
                                 the quadrupole had been the instrument of choice for             cies with extremely high precision. This translates to a
                                 combination with separation techniques, the quadrupole           very high mass resolution, which is the property FT-
                                 ion trap has become an important competitor. The one             ICR is most widely known for. Mass resolutions in the
                                 area in which the quadrupole still excels relative to the        hundreds of thousands are fairly easy to obtain on
                                 other instruments is in quantification.                          instruments with large (that is, > 7 Tesla) magnetic field
                                                                                                  strengths, and resolutions in the millions have been
                                 Quadrupole ion trap. The quadrupole ion trap is a close          demonstrated. Very high mass accuracies, down to the
                                 relative of the quadrupole mass analyser. Whereas a              ppm level, can also be obtained. The high resolution
                                 quadrupole has electric fields in two dimensions (x and y)       and high mass accuracy, however, come at a price, as
                                 and the ions move perpendicular to the field (that is, in        high-end FT-ICR instruments can cost more than US
                                 the z direction), the ion trap has the electric field in all     $1 million. FT-ICRs also require much more laboratory
                                 three dimensions, which can result in ions being                 space, as high field superconducting magnets are an
                                 trapped in the field. A Mathieu stability diagram applies        integral part of the instrument, and throughput in FT-
                                 to the ion trap just like the quadrupole, but there is an        ICR instruments is much lower than the other mass
                                 important conceptual difference in the way that these            spectrometers discussed above.
                                 two related instruments operate. In a quadrupole, the
                                 ions that are detected to obtain the mass spectrum have          Tandem mass spectrometry
                                 a stable trajectory through the quadrupole, whereas to           Whereas the ionization techniques and mass analysers
                                 obtain a mass spectrum with an ion trap the ion trajec-          developed in the mid-1980s are crucial to the applica-
                                 tories must be made unstable. Ions are made unstable in          tion of MS to biological compounds, the technique of
                                 a mass-selective manner by increasing the rf voltage that        tandem mass spectrometry (MS/MS) is an equally
                                 is applied to the device. This mass-selective instability        important factor in the contributions to the field31. As
                                 mode of operation was only developed in the 1980s                the name implies, MS/MS involves two stages of MS. In
                                 (REF. 25), and led to the ion trap’s commercialization,          the first stage of MS/MS, ions of a desired m/z are iso-
                                 even though the ion trap was invented in the 1950s.              lated from the rest of the ions emanating from the ion
                                 Since that time, more advanced modes of operation                source. These isolated ions (termed parent ions or pre-
                                 have made the ion trap one of the most commonly used             cursor ions) are then induced to undergo a chemical
                                 mass spectrometers today.                                        reaction that changes either their mass (m) or charge
                                     Commercial ion traps typically have an m/z range             (z). Typically, the reactions involve some type of process
                                 similar to quadrupoles (4,000) and also have similar             to increase the INTERNAL ENERGY of the ions, leading to dis-
                                 resolution. However, resolution can be improved sub-             sociation. The ions resulting from the various chemical
                                 stantially by using slower rf voltage scan rates26,27, and       reactions are termed product ions, and these are
                                 the mass range can been extended up to 70,000 (REF.28).          analysed with the second stage of MS/MS. EQN 1 is a rep-
                                 Unlike the quadrupole, there is not the drastic fall off in      resentation of this, in which mp+ is the parent ion, md+ is
                                 sensitivity with ion traps at higher m/z. The mass accu-         the product ion and mn the neutral fragment (if the par-
                                 racy of ion traps is similar to quadrupoles (hundreds of         ent ion is formed by ESI and is multiply charged, mn
                                 ppm). The sensitivity, throughput and ease of use of the         might also be an ion).
                                 ion trap, combined with its relatively low cost — at least
                                                                                                  mp+     →     md+     +    mn                            (1)
                                 for a mass spectrometer ($100,000-200,000) — has led
                                 to it becoming the workhorse in many labs.                           With some instruments, it is possible to repeat this
                                                                                                  process, leading to what is termed an MSn experiment,
                                 Fourier-transform ion-cyclotron resonance. Like a sector         where n is equal to the number of stages of MS per-
                                 mass spectrometer, a Fourier-transform ion-cyclotron-            formed. MS/MS is particularly useful when analysing
                                 resonance (FT-ICR) mass spectrometer (also referred to           complex mixtures. It can be thought of as analogous to
                                 as a Fourier-transform mass spectrometer, or FTMS)               a chromatography/mass spectrometry (for example,
                                 uses a magnetic field to determine the m/z of an ion29,30.       LC/MS) experiment in which the first stage of MS sep-
                                 The main difference in the operation of an FT-ICR                arates an individual species from the mixture and the
INTERNAL ENERGY
                                 versus a magnetic sector is the kinetic energy of the ions.      second stage provides the mass spectrum of that
The energy associated with the
movement of the atoms and        In the latter, ions typically have kinetic energies in the       species (FIG. 5).
electrons in a chemical          keV range, whereas in an FT-ICR ions have kinetic ener-              An important advantage of the MS/MS experiment
compound relative to one         gies, at most, of a few tens of electron volts (eV). At low      is that either the first stage or second stage of MS can be
another; the increase in the     kinetic energies, ions do not pass through the magnetic          the independent variable. In the LC/MS experiment, the
internal energy of a compound
leads to an increase in its
                                 field with a deflection related to the momentum-to-              mass spectrum is dependent on the analyte that is elut-
temperature and in some cases    charge ratio, like in a magnetic sector, but are actually        ing from the column. Therefore, the MS stage is always
dissociation.                    trapped in the magnetic field. For a constant magnetic           the dependent variable and the LC stage is always the


146   | FEBRUARY 2003 | VOLUME 2                                                                                            www.nature.com/reviews/drugdisc
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 137 of 140 PageID #: 686


                                                                                                                                              REVIEWS


MS-I                                                                MS-II                            phosphorylated peptides33. A phosphorylated peptide
                                                                                                     will lose a neutral H3PO4 fragment. Phosphorylated
                                                                                                     peptides can be detected by scanning MS-II to pass ions
                                                                                                     that have changed mass by this amount in the reaction
                                                                                                     between MS-I and MS-II.
                                                                                                         Both the parent-ion scan and neutral-loss scan can
                                                 CID, SID                                            have an important role in drug discovery. Often a series
                                                 IRMPD                                               of homologues can be of interest. The homologues will
Ionization
                                                                                                     have a common core structure that often will either
                                                                                                     form a specific product ion or will be lost as a neutral
                                                                                                     fragment in the MS/MS experiment. These homologues
                                                                                                     might be variations of a potential therapeutic com-
                                                                                                     pound or more commonly, metabolites of a specific
                                                                                                     target compound. In the latter case, parent-ion or
                                                                                                     neutral-loss scans can be used to screen biological sam-
                                                                                                     ples to discover unknown metabolites.
                                                                                                         Another important type of MS/MS experiment is
Figure 5 | Schematic diagram of tandem mass spectrometry. In tandem mass spectrometry                reaction monitoring. This experiment is analogous to
(or MS/MS) ions with the mass-to-charge (m/z) ratio of interest (that is, parent or precursor ion)   single-ion monitoring in LC/MS, and is typically used
are selectively reacted to generate a mass spectrum of product ions. CID, collision-induced          for quantification. For a known analyte to be detected,
dissociation; IRMPD, infrared multi-photon photodissociation; SID, surface-induced dissociation.     MS-I is set to pass the parent ion (typically the proto-
                                                                                                     nated molecule), and MS-II is set to pass a known
                                                                                                     product ion(s). If there is a single parent ion and single
                                  independent variable. In MS/MS, however, experiments               product ion, this is a single-reaction-monitoring
                                  are possible in which the dependent stage is the first             experiment. There are two forms of multiple-reaction
                                  stage of MS (the stage analogous to the LC stage). The             monitoring. In one form, a single parent ion is continu-
                                  experiment most analogous to the LC/MS experiment is               ally passed through MS-I, and MS-II is programmed to
                                  called a product-ion scan. In this case, the first stage of        sequentially pass two (or more) known product ions.
                                  MS (MS-I) is the independent stage (that is, fixed parent          This provides added specificity over the single-reaction-
                                  ion) and the second stage (MS-II) is dependent (that is,           monitoring experiment, as the parent ion has to disso-
                                  scan to detect all the product ions). The goal of the              ciate to all the monitored product ions, and the ratio of
                                  product-ion scan (as well as the LC/MS experiment) is              the product ions should match a known value for the
                                  to identify the selected component of the sample.                  experimental conditions. The other form of multiple-
                                      What is unique to the MS/MS experiment com-                    reaction monitoring involves multiple parent ions.
                                  pared with the LC/MS experiment is the ability to                  There are several permutations of this experiment. The
                                  screen samples rapidly for certain compound types.                 most common can be thought of as multiple single-
                                  One way to do this is for the product ion to be the                reaction-monitoring experiments. A typical example of
                                  independent variable (fix MS-II) and the parent ions               this would be when a deuterated internal standard is
                                  the dependent variables (scan MS-I). This type of                  used for quantification. MS-I would switch back and
                                  experiment is known as a parent-ion (or precursor-                 forth between the unlabelled and labelled analyte, with
                                  ion) scan. It is dependent on the analyte parent ions of           MS-II set to pass the corresponding product ion.
                                  interest all reacting to give a common product ion. An             Depending on the location of the label and the frag-
                                  example of this is screening a mixture of peptides to              mentation mechanism, the product ions from the ana-
                                  determine those that are glycosylated32. When a glyco-             lyte and the isotopically labelled analyte might either:
                                  sylated peptide is dissociated, one of the product ions            have the same m/z (the isotopic label is lost as part of
                                  is m/z 204, which is a glycosyl fragment. By setting MS-           the neutral fragment); be separated in m/z by the same
                                  II to only detect ions of m/z 204, MS-I can be scanned             amount as the parent ions (the label is completely
                                  to sequentially pass all the ions emitted from the ion             retained in the product ion); or differing in m/z by less
                                  source, but only those ions that dissociate to m/z 204             than the amount of the parent ions (part of the label is
                                  will be detected.                                                  lost with the neutral fragment).
                                      In the product- and parent-ion scans, the third                    The various MS/MS experiments also offer another
                                  chemical constituent of MS/MS experiments — the                    important feature — improvement in signal/noise ratio.
                                  neutral fragment —is unimportant. However, in                      The detectors used in most mass spectrometers can
                                  another type of experiment — a neutral-loss scan — the             detect single ions impinging on them. So, the back-
                                  neutral fragment is the independent variable. In this              ground ‘noise’ in a mass spectrum is typically not from
                                  experiment, both MS-I and MS-II are scanned in such a              the detector but from actual ions emitted from the ion
                                  way that they are offset by the desired neutral mass that          source and transmitted through the mass analyser(s).
                                  is lost (or gained) in the reaction between the two MS             This is typically referred to as ‘chemical noise’, and it
                                  stages. This experiment also provides the ability to               often defines the limit of detection. In MS/MS, MS-I
                                  screen a mixture for a given compound type. An example             acts as a chemical filter, removing the ions that give rise
                                  of a neutral-loss experiment is the identification of              to the peaks everywhere else in the mass spectrum


NATURE REVIEWS | DRUG DISCOVERY                                                                                            VOLUME 2 | FEBRUARY 2003 | 1 4 7
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 138 of 140 PageID #: 687


REVIEWS


                            except for the parent ion m/z being transmitted.                   The earliest MS/MS instruments (which were devel-
                            Therefore, when detecting the product ions after MS-II,        oped in the mid-1970s) used sectors for both stages of
                            the ‘noise’ is truly detector noise, which can be several      MS43. The main reason that sectors were the earliest
                            orders of magnitude lower than the chemical noise. So,         MS/MS instruments is that they were the only mass
                            whereas there are typically losses in the absolute ion         spectrometers with multiple analysers. The early
                            signal in MS/MS experiments, the signal/noise ratio            promise of MS/MS led to the development of the triple
                            actually increases.                                            quadrupole (QqQ) instrument as a cheaper, easier-to-
                                                                                           use alternative to sector instruments44. In the QqQ
                            Dissociation methods                                           instrument, the first and third quadrupoles are operated
                            A crucial aspect of the MS/MS experiment is the reac-          as mass spectrometers, whereas the second (middle)
                            tion that occurs between the two MS stages. By far the         quadrupole acts as the collision region for CID.
                            most frequent reaction is unimolecular dissociation,           Following the development of the QqQ instrument,
                            which is generally enhanced by some form of ion activa-        various hybrid instruments were developed. These
                            tion. The ion activation is necessary to increase the          instruments coupled different types of analyser
                            internal energy of the parent ion so that it will dissociate   together to produce tandem MS instruments. Of the
                            before analysis by MS-II. In practice, the activation          variety of hybrid instruments that were developed in
                            cannot be separated from the dissociation, so the ion          the mid-1980s, one — the quadrupole/time-of-flight
                            activation techniques are typically referred to as dissoci-    (Q/TOF)45 — has evolved into a mainstay of modern
                            ation methods. The dissociation method almost univer-          MS/MS instruments.
                            sally used is collision-induced dissociation (CID)34.              Today, almost all tandem-in-space MS/MS instru-
                            In CID, the parent ion collides with a neutral target          ments are either QqQs or Q/TOFs. One of the advan-
                            (collision) gas and some of the kinetic energy of the          tages of the QqQ versus the Q/TOF is that the former
                            parent ion can be converted to internal energy.                can perform the parent and neutral loss scans discussed
                                Although CID is essentially universally used across        above. Because the TOF does not ‘scan’, but instead
                            all types of mass spectrometers, there are a few other         passes all ions in a pulse and separates them in time,
                            techniques that can be used on certain instruments.            these screening-type scans cannot be performed
                            Two of these techniques are surface-induced dissocia-          directly. The advantage of the Q/TOF is the speed in
                            tion (SID) and photodissociation. SID involves con-            which an MS/MS spectrum can be obtained because the
                            verting the kinetic energy of an ion to internal energy        whole spectrum can be recorded for a single pulse of
                            through a collision with a surface, usually one that has       ions. This makes the Q/TOF particularly well suited for
                            been modified with a self-assembled monolayer35,36.            LC/MS/MS experiments.
                            Although SID has been demonstrated on trapping                     The tandem-in-time instruments (quadrupole ion
                            instruments, it is more common and practical on                trap and FTICR) generally have much higher MS/MS
                            beam instruments, particularly quadrupole-based                efficiencies because ions do not have to be transferred
                            mass spectrometers. In photodissociation, ions are             from one analyser to another for each stage of MS/MS
                            activated by absorption of a photon(s). Early pho-             and because the time frame of the experiment is several
                            todissociation experiments used UV and visible lasers,         orders of magnitude longer, giving the parent ions more
                            typically with beam instruments37,38, but generally            time to dissociate. Although MSn experiments can read-
                            these are not very efficient experiments. More recently,       ily be performed on both the ion trap and FTICR, only
                            however, infrared multiphoton photodissociation                a small fraction of analyses actually incorporate this
                            (IRMPD), implemented on trapping instruments, has              capability. The MS/MS experiment is much simpler and
                            shown a lot of promise39–41. With trapping instru-             faster to implement on a quadrupole ion trap. Because
                            ments, the parent ions can be maintained in the laser          of this, and the relatively small size and low cost of the
                            beam for extended periods of time, allowing absorp-            ion trap, it is by far the most common tandem-in-time
                            tion of multiple photons.                                      instrument, especially for LC/MS/MS analysis.

                            MS/MS instruments                                              Conclusions and future prospects
                            Often MS/MS instruments are classified in one of two           The inherent analytical advantages of mass spectrome-
                            categories: tandem-in-space or tandem-in-time.                 try, including sensitivity and speed, combined with
                            Tandem-in-space instruments require a distinct                 recent advances promise to make MS a mainstay of
                            analyser for each stage of MS/MS. Beam-type analysers          drug design and discovery. The development of ioniza-
                            are used in tandem-in-space instruments. Trapping              tion techniques such as ESI and MALDI now allows
                            instruments are typically tandem-in-time. The various          almost any compound to be studied by MS. In addition,
                            stages of MS/MS are performed in the same analyser             MS/MS and MSn add the capability for structural analy-
                            but separated in time. The tandem-in-time instruments          sis of compounds that are present at low levels and/or
                            have the advantage of being able to do multiple stages of      are present in complex mixtures.
                            MS/MS (MSn) with a single analyser42. Although trap-               The gentle nature of relatively new ionization tech-
                            ping instruments have the advantage of readily being           niques such as ESI and the structural analysis capabil-
                            able to do MSn, they cannot perform parent-ion scans           ity of MS should extend this technique into new areas.
                            or neutral-loss scans. So, for screening mixtures, beam        In particular, MS has the potential to serve as a platform
                            instruments have a definite advantage.                         for strategies that screen large numbers of compounds


148   | FEBRUARY 2003 | VOLUME 2                                                                                   www.nature.com/reviews/drugdisc
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 139 of 140 PageID #: 688


                                                                                                                                                                                          REVIEWS


                                            against DNA and protein drug targets. Numerous                                          advantages mentioned above (that is, speed, sensitivity
                                            studies have shown, for example, that ESI-MS can                                        and mixture analysis capability), and significant strides
                                            readily produce non-covalent complexes of double-                                       have been made in the determination of higher-order
                                            stranded DNA (ds-DNA) and various drugs46–49. Many                                      structure58–60. Three-dimensional structural analysis by
                                            studies of ds-DNA/drug complexes demonstrate that                                       MS relies on solution-phase H/D exchange in a manner
                                            ESI-MS not only reflects solution-phase binding STOI-                                   similar to NMR analyses of protein structure. After H/D
                                            CHIOMETRIES but also binding specificity and relative                                   exchange, mass shifts are easily observed, and the mass
                                            binding affinities of various drugs49–52. The potential of                              spectrometer can readily measure the degree of deu-
                                            ESI-MS for high-throughput screening has been                                           terium incorporation. Furthermore, recent efforts
                                            demonstrated recently using FTICR-MS53,54. The high                                     using CID suggest that the specific sites of deuterium
                                            resolution and high mass accuracy of this technique                                     incorporation61–63 — and thus insight into higher-order
                                            enabled the simultaneous study of the binding of mul-                                   structure — can be determined.
                                            tiple ligands to multiple RNA targets. The identity of                                      Without doubt, the biggest area that these new
                                            the ligands that bound successfully, the RNA target to                                  mass-spectrometry techniques are contributing to —
                                            which they were bound and the compound-specific                                         and will continue to contribute to — is proteomics.
                                            binding affinity could all be determined in a single                                    Understanding the proteome of a species will be inti-
                                            rapid experiment. Similarly, the relative binding affini-                               mately related to drug development. A variety of
                                            ties of a mixture of drugs to a given protein have been                                 approaches based on various combinations of the ion-
                                            studied by combining size-exclusion chromatography                                      ization and mass analysis techniques discussed above
                                            with MS55–57. The sensitivity and high-throughput                                       are integral to proteomics64. The actual combinations
                                            capability of MS should make it a powerful tool for the                                 depend on the desired goal, such as protein identifica-
                                            early stages of drug discovery.                                                         tion, de novo peptide sequencing, identification of
                                                Another area in which MS might have an impact on                                    post-translation modification and determination of
STOICHIOMETRY
The quantitative relationship
                                            drug discovery efforts is in the determination of three-                                protein-protein interactions. By extension, these MS
between the reactants and                   dimensional protein structure. MS-based approaches to                                   techniques will play a crucial role in almost all of the
products in a chemical reaction.            determining three-dimensional structures have the same                                  other emerging ‘-omics’ fields.



1.  Lee, M. S. & Kerns, E. H. LC/MS applications in drug               12. Suizdak, G. et al. Mass spectrometry and viral analysis.             26. Schwartz, J. C., Syka, J. E. P. & Jardine, I. High resolution
    development. Mass Spectrom. Rev. 18, 187–279 (1999).                   Chem. Biol. 3, 45–48 (1996).                                             on a quadrupole ion trap mass spectrometer. J. Am. Soc.
2. Cheng, X. & Hochlowski, J. Current application of mass              13. Berggren, W. T., Westphall, M. S. & Smith, L. M. Single-                 Mass Spectrom. 2, 198–204 (1991).
    spectrometry to combinatorial chemistry. Anal. Chem. 74,               pulse nanoelectrospray ionization. Anal. Chem. 74,                   27. Goeringer, D. E., Whitten, W. B., Ramsey, J. M.,
    2679–2690 (2002).                                                      3443–3448 (2002).                                                        McLuckey, S. A. & Glish, G. L. Theory of high-resolution
3. Triolo, A., Altamura, M., Cardinali, F., Sisto, A. & Maggi, C. A.   14. Lu, Y., Zhou, F., Shui, W., Bian, L., Guo, Y. & Yang, P. Pulsed          mass spectrometry achieved via resonance ejection in the
    Mass spectrometry and combinatorial chemistry: a short                 Electrospray for mass spectrometry. Anal. Chem. 73,                      quadrupole ion trap. Anal. Chem. 64, 1434–1439 (1992).
    outline. J. Mass Spectrom. 36, 1249–1259 (2001).                       4748–4753 (2001).                                                    28. Kaiser, R. E. J., Louris, J. N., Amy, J. W. & Cooks, R. G.
4. Shin, Y. G. & Breemen, R. B. v. Analysis and screening of           15. Siegel, M. M., Tabei, K., Lambert, F., Candela, L. & Zoltan, B.          Extending the mass range of the quadrupole ion trap using
    combinatorial libraries using mass spectrometry. Biopharm.             Evaluation of a dual electrospray ionization/atmospheric                 axial modulation. Rapid Commun. Mass Spectrom. 3,
    Drug Dispos. 22, 353–372 (2001).                                       pressure chemical ionization source at low flow rates                    225–229 (1989).
5. Kassel, D. B. Combinatorial chemistry and mass                          (50μl/min) for analysis of both highly and weakly polar              29. Marshall, A. G. & Comisarow, M. Fourier transform ion
    spectrometry in the 21st century drug discovery laboratory.            compounds. J. Am. Soc. Mass Spectrom. 9, 1196–1203                       cyclotron resonance [FT–ICR] spectroscopy. Chem. Phys.
    Chem. Rev. 101, 255–267 (2001).                                        (1998).                                                                  Lett. 25, 282–283 (1974).
6. Yamashita, M. & Fenn, J. B. Electrospray ion source.                16. Tanaka, K. et al. Protein and polymer analyses up to m/z                 The first demonstration of the use of Fourier-
    another variation of the free-jet theme. J. Phys. Chem. 88,            100000 by laser ionization time-of-flight mass spectrometry.             transform ion-cyclotron resonance for mass analysis
    4451–4459 (1984).                                                      Rapid Commun. Mass Spectrom. 2, 151–153 (1988).                          in ion-cyclotron resonance mass spectrometers.
    The initial publication in the development of                      17. Laiko, V. V., Baldwin, M. A. & Burlingame, A. L. Atmospheric         30. Marshall, A. G., Hendrickson, C. L. & Jackson, G. S.
    electrospray as a useful ionization technique for mass                 pressure matrix-assisted laser desorption/ionization mass                Fourier transform ion cyclotron resonance mass
    spectrometry.                                                          spectrometry. Anal. Chem. 72, 652–657 (2000).                            spectrometry: a primer. Mass Spectrom. Rev. 17, 1–35
7. Karas, M., Bachmann, D., Bahr, U. & Hillenkamp, F. Matrix-          18. Laiko, V. V., Moyer, S. C. & Cotter, R. J. Atmospheric                   (1998).
    assisted ultraviolet laser desorption of non-volatile                  pressure MALDI/Ion trap mass spectrometry. Anal. Chem.               31. Busch, K. L., Glish, G. L. & McLuckey, S. A. Mass
    compounds. Int. J. Mass Spectrom. Ion Processes 78,                    72, 5239–5243 (2000).                                                    Spectrometry/Mass Spectrometry: Techniques and
    53–68 (1987).                                                      19. Lay, J. O. MALDI–TOF Mass spectrometry of bacteria.                      Applications of Tandem Mass Spectrometry (VCH New
    Seminal publication describing the use of a matrix                     Mass Spectrom. Rev. 20, 172–194 (2001).                                  York, 1988).
    to enhance the ionization efficiency of non-volatile               20. Fenselau, C. & Demirev, P. A. Characterization of intact             32. Carr, S. A., Huddleston, M. J. & Bean, M. E. Selective
    compounds — this method of laser/desorption                            microorganisms by MALDI mass spectrometry. Mass                          identification and differentiation of N- and O-linked
    ionization is the most commonly used today.                            Spectrom. Rev. 20, 157–171 (2001).                                       oligosaccharides in glycoproteins by liquid
8. Horning, E. C., Horning, M. G., Carroll, D. I., Dzidic, I. &        21. Thomas, J. J., Shen, Z., Crowell, J. E., Finn, M. G. &                   chromatography–mass spectrometry. Protein Sci. 2,
    Stillwell, R. N. New Picogram detection system based on a              Siuzdak, G. Desorption/ionization on silicon (DIOS): a diverse           183–196 (1993).
    mass spectrometer with an external ionization source at                mass spectrometry platform for protein characterization.             33. Schlosser, A., Pipkorn, R., Bossemeyer, D. & Lehmann, W. D.
    atmospheric pressure. Anal. Chem. 45, 936–943 (1973).                  Proc. Natl Acad. Sci. USA 98, 4932–4937 (2001).                          Analysis of protein phosphorylation by a combination of
9. Chen, R. et al. Trapping, detection, and mass determination         22. Shen, Z. et al. Porous silicon as a versatile platform for laser         elastase digestion and neutral loss tandem mass
    of coliphage T4 DNA Ions by electrospray ionization Fourier            desorption/ionization mass spectrometry. Anal. Chem. 73,                 spectrometry. Anal. Chem. 73, 170–176 (2001).
    transform ion cyclotron resonance mass spectrometry. Anal.             612–619 (2001).                                                      34. McLuckey, S. A., Principles of collisional activation in
    Chem. 67, 1159–1163 (1995).                                        23. Weickhardt, C., Moritz, F. & Grotemeyer, J. Time-of-flight               analytical mass spectrometry. J. Am. Soc. Mass Spectrom.
10. Smith, R. D., Cheng, X., Bruce, J. E., Hofstadler, S. A. &             mass spectrometry: state-of the-art in chemical analysis and             3, 599–614 (1992).
    Anderson, G. A. Trapping, detection, and reaction of very              molecular science. Mass Spectrom. Rev. 15, 139–162 (1996).           35. Dongré, A. R., Somogyi, A. & Wysocki, V. H. Surface-induced
    large single molecular ions by mass spectrometry. Nature           24. Wiley, W. C. & McLaren, I. H. Time of flight mass                        dissociation: an effective tool to probe structure, energetics
    369, 137–139 (1994).                                                   spectrometer with improved resolution. Rev. Sci. Instr. 26,              and fragmentation mechanisms of protonated peptides.
11. Smith, R. D., Bruce, J. E., Wu, Q. & Lei, Q. P. New mass               1150–1157 (1955).                                                        J. Mass Spectrom. 31, 339–350 (1996).
    spectrometric methods for the study of noncovalent                 25. Stafford, G. C. J., Kelley, P. E., Syka, J. E. P., Reynolds, W. E.   36. Mabud, M. A., Dekrey, M. J. & Cooks, R. G. Surface-
    associations of biopolymers. Chem. Soc. Rev. 26, 191–202               & Todd, J. F. J. Recent improvements in and analytical                   induced dissociation of molecular ions. Int. J. Mass
    (1997).                                                                applications of advanced ion trap technology. Int. J. Mass               Spectrom. Ion Processes 67, 285–294 (1985).
    A good review of how mass spectrometry is used to                      Spectrom. Ion Processes 60, 85–98 (1984).                            37. Hunt, D. F., Shabanowitz, J. & Yates, J. R. Peptide
    study non-covalent complexes of proteins, DNA,                         A description of important improvements to the                           sequence analysis by laser photodissociation Fourier
    DNA–drug interactions and enzyme–inhibitor                             quadrupole ion trap mass spectrometer that                               transform mass spectrometry. J. Chem. Soc. Chem.
    interactions.                                                          eventually led to its wide use today.                                    Commun. 548–550 (1987).




NATURE REVIEWS | DRUG DISCOVERY                                                                                                                                  VOLUME 2 | FEBRUARY 2003 | 1 4 9
Case 1:18-cv-01436-MN Document 39 Filed 03/26/19 Page 140 of 140 PageID #: 689


REVIEWS


38. Tecklenburg, R. E., Miller, M. N. & Russell, D. H. Laser ion     48. Kapur, A., Beck, J. L. & Sheil, M. M. Observation of            57. Siegel, M. M., Tabei, K., Bebernitz, G. A. & Baum, E. Z. Rapid
    beam photodissociation studies of model amino acids                  daunomycin and nogalamycin complexes with duplex DNA                methods for screening low molecular mass compounds non-
    and peptides. J. Am. Chem. Soc. 111, 1161–1171                       using electrospray ionisation mass spectrometry. Rapid              covalently bound to proteins using size exclusion and mass
    (1989).                                                              Commun. Mass Spectrom. 13, 2489–2497 (1999).                        spectrometry applied to inhibitors of human cytomegalovirus
39. Goolsby, B. J. & Brodbelt, J. S. Characterization of             49. Gabelica, V. DePauw, E. & Rosu, F. Interaction between              protease. J. Mass Spectrom. 33, 264–273 (1998).
    β-lactams by photodissociation and collision-activated               antitumor drugs and a double-stranded oligonucleotide           58. Kaltashov, I. A. & Eyles, S. J. Studies of biomolecular
    dissociation in a quadrupole ion trap. J. Mass Spectrom.             studied by electrospray ionization mass spectrometry.               conformations and conformational dynamics by mass
    33, 705–712 (1998).                                                  J. Mass Spectrom. 34, 1328–1337 (1999).                             spectrometry. Mass Spectrom. Rev. 21, 37–71 (2002).
40. Payne, A. H. & Glish, G. L. Thermally assisted infrared          50. Gupta, R., Kapur, A., Beck, J. L. & Sheil, M. M. Positive ion   59. Smith, D. L., Deng, Y. & Zhang, Z. Probing the non-covalent
    multiphoton photodissociation in a quadrupole ion trap.              electrospray ionization mass spectrometry of double-                structure of proteins by amide hydrogen exchange and mass
    Anal. Chem. 73, 3542–3548 (2001).                                    stranded DNA/drug complexes. Rapid Commun. Mass                     spectrometry. J. Mass Spectrom. 32, 135–146 (1997).
41. Little, D. P., Speir, J. P., Senko, M. W., O’Connor, P. B.           Spectrom. 15, 2472–2480 (2001).                                 60. Engen, J. R. & Smith, D. L. Investigating protein structure
    & McLafferty, F. W. Infrared multiphoton dissociation of         51. David, W. M., Brodbelt, J., Kerwin, S. M. & Thomas, P. W.           and dynamics by hydrogen exchange MS. Anal. Chem. 73,
    large multiply charged ions for biomolecule sequencing.              Investigation of quadruplex oligonucleotide–drug                    256A–265A (2001).
    Anal. Chem. 66, 2809–2815 (1994).                                    interactions by electrospray ionization mass spectrometry.          A good review of the use of mass spectrometry with
42. Glish, G. L. Multiple stage mass spectrometry: the next              Anal. Chem. 74, 2029–2033 (2002).                                   hydrogen exchange to probe structure and dynamics.
    generation tandem mass spectrometry experiment. Analyst          52. Rosu, F., Gabelica, V., Houssier, C. & DePauw, E.               61. Deng, Y., Pan, H. & Smith, D. L. Selective isotope labeling
    119, 533–537 (1994).                                                 Determination of affinity, stoichiometry and sequence               demonstrates that hydrogen exchange at individual peptide
43. Kondrat, R. W. & Cooks, R. G. Direct analysis of mixtures by         selectivity of minor groove binder complexes with                   amide linkages can be determined by collision-induced
    mass spectrometry. Anal. Chem. 50, 81A–92A (1978).                   double-stranded oligodeoxynucleotides by electrospray               dissociation mass spectrometry. J. Am. Chem. Soc. 121,
44. Yost, R. A. & Enke, C. G. Selected ion fragmentation with a          ionization mass spectrometry. Nucleic Acids Res. 30, e82            1966–1967 (1999).
    tandem quadrupole mass spectrometer. J. Am. Chem. Soc.               (2002).                                                         62. Eyles, S. J., Speir, J. P., Kruppa, G. H., Gierasch, L. M. &
    100, 2274–2275 (1978).                                           53. Hofstadler, S. A. et al. Multiplexed screening of neutral           Kaltashov, I. A. Protein conformational stability probed by
    The first demonstration of a triple quadrupole mass                  mass-tagged RNA targets against ligand libraries with               Fourier transform ion cyclotron resonance mass
    spectrometer and its advantages for structural                       electrospray ionization FTICR MS: a paradigm for high-              spectrometry. J. Am. Chem. Soc. 122, 495–500 (2000).
    analysis by tandem mass spectrometry.                                throughput affinity screening. Anal. Chem. 71, 3436–3440        63. Kaltashov, I. A. & Eyles, S. J. Crossing the phase boundary
45. Glish, G. L. & Goeringer, D. E. Tandem quadrupole/time-of-           (1999).                                                             to study protein dynamics and function: combination of
    flight instrument for mass spectrometry/mass spectrometry.       54. Masselon, C., Anderson, G. A., Harkewicz, R., Bruce, J. E.,         amide hydrogen exchange in solution and ion fragmentation
    Anal. Chem. 56, 2291–2295 (1984).                                    Pasa-Tolic, L. & Smith, R. D. Accurate mass multiplexed             in the gas phase. J. Mass Spectrom. 37, 557–565 (2002).
    The first tandem quadrupole/time of flight mass                      tandem mass spectrometry for high-throughput polypeptide        64. Aebersold, R. & Goodlett, D. R. Mass spectrometry in
    spectrometer, developed for high-speed and high-                     identification from mixtures. Anal. Chem. 72, 1918–1924             proteomics. Chem. Rev. 101, 269–295 (2001).
    sensitivity MS/MS.                                                   (2000).
46. Wan, K. X., Gross, M. L. & Shibue, T. Gas-phase stability of     55. Wabnitz, P. A. & Loo, J. A. Drug screening of pharmaceutical
    double-stranded oligodeoxynucleotides and their                      discovery compounds by micro-size exclusion                            Online links
    noncovalent complexes with DNA-binding drugs as                      chromatography/mass spectrometry. Rapid Commun.
    revealed by collisional activation in an ion trap. J. Am. Soc.       Mass Spectrom. 16, 85–91 (2002).                                FURTHER INFORMATION
    Mass Spectrom. 11, 450–457 (2000).                               56. Moy, F. J. et al. MS/NMR: A structure-based approach for        International Mass Spectrometry Society: http://www.imss.nl/
47. Gale, D. C., Goodlett, D. R., Light-Wahl, K. J. & Smith, R. D.       discovering protein ligands and for drug design by coupling     American Society for Mass Spectrometry: http://www.asms.org/
    Observation of duplex DNA–drug noncovalent complexes                 size exclusion chromatography. Mass spectrometry, and           Enclyclopedia of Life Sciences: http://www.els.net
    by electrospray ionization mass spectrometry. J. Am. Chem.           nuclear magnetic resonance spectroscopy. Anal. Chem. 73,        Mass spectrometry in biology
    Soc. 116, 6027–6028 (1994).                                          571–581 (2001).                                                 Access to this interactive links box is free online.




150   | FEBRUARY 2003 | VOLUME 2                                                                                                                              www.nature.com/reviews/drugdisc
